 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   MANUEL ANTONIO GONZALEZ,                              Case No. 1:15-cv-01098-DAD-EPG (PC)
12                 Plaintiff,                              ORDER ON DEFENDANTS’ REQUEST
                                                           FOR CLARIFICATION RE: PLAINTIFF’S
13         v.                                              MOTION TO ENFORCE THE
                                                           SETTLEMENT AGREEMEENT; REQUEST
14   J. RAZO, et al.,                                      FOR EXTENSION OF TIME TO PAY
                                                           SETTLEMENT FUNDS
15                 Defendants.
16

17           On July 15, 2019, Defendants filed a request for clarification regarding Plaintiff’s
18   motion to enforce the settlement agreement, and a request for an extension of time to pay the
19   settlement funds. (ECF No. 159). Defendants state that they “are not certain: (1) whether
20   Plaintiff and the Court are satisfied with the efforts to correct Plaintiff’s restitution balance; and
21   (2) the proper destination for Plaintiff’s settlement funds (i.e., Plaintiff’s inmate trust account
22   versus his attorney’s client trust account).” (Id. at 2).
23           Additionally, Defendants state that “it would be nearly impossible to deliver the
24   settlement funds by the original July 23, 2019 deadline, and extremely difficult to deliver the
25   settlement funds by the deadline proposed in Defendants’ first request for an extension of time
26   (September 21, 2019). Therefore, Defendants respectfully request an additional sixty-day
27   extension of time to pay the settlement funds, up to and including November 20, 2019.” (Id.).
28

                                                       1
 1            Plaintiff’s motion to enforce the settlement agreement is still pending, and the Court
 2   will rule on it in due course. In the order on Plaintiff’s motion the Court will address the proper
 3   destination for the settlement funds, if necessary.
 4            As the Court has not yet ruled on Plaintiff’s motion, the Court finds good cause to grant
 5   Defendants’ request for an extension of time. If payment is required, Defendants have four
 6   months from the date of service of the order on Plaintiff’s motion to deliver the settlement
 7   funds.
 8
     IT IS SO ORDERED.
 9

10
        Dated:      July 18, 2019                               /s/
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
